DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16-18, 20 and 27-28 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramcke (US Pat. No. 5,246,049).
Regarding claim 16, Ramcke teaches a pneumatic tire comprising circumferential grooves 2, the circumferential grooves comprising a base and flanks, wherein elements are formed alternately in the circumferential direction, the groove base runs in a meandering or wavy manner along and between the projecting elements, and the alternately formed elements are of a wedge-like design and form an interlocking pattern of wedge-like elements in alternating and opposite direction towards the groove base and bounded by oblique faces which extend in the axial direction up to the groove base and run in the circumferential direction at least substantially over a circumferential extent of the elements, and wherein the elements are provided in at least two circumferential lengths and follow one another according to a specific sequence over a circumference of the circumferential groove (column 2, line 27 – 
Regarding claim 17, Ramcke teaches specific embodiments where the drawings are to scale having an angle falling alpha4 within the claimed range (column 10, line 21 – column 11, line 5; figures 2, 4 and 5).
Regarding claim 18, Ramcke teaches that the elements comprise oblique faces which are planar faces (column 11, line 6 – column 12, line 59; figures 6-7).
Regarding claim 20, Ramcke teaches that the oblique faces begin at a bordering edge (column 11, line 6 – column 12, line 59; figures 6-7).
Regarding claim 27, Ramcke teaches that in a manner known per se, the pitch and thus the wavelength should vary according to a pitch sequence over the circumference of the tire in order to reduce resonance peaks, with a specific embodiment comprised of three different pitches of different lengths (column 9, lines 2-9). It is noted that the language “up to five different circumferential lengths” is inclusive and allows for configurations of two, three, four, or five circumferential lengths.
Regarding claim 28, Ramcke teaches a specific embodiment where the longest pitch length is 22% longer than the smallest pitch length (column 9, lines 22-26), falling within the claimed range.
Regarding claim 31, Ramcke teaches that the number and size of the up to five different circumferential lengths of the elements and their sequence corresponds to those or that of a pitch sequence of profile positives in the tread (column 9, lines 3-9; figure 1).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramcke (US Pat. No. 5,246,049).
Regarding claim 29, Ramcke teaches a preferred number of pitches of 60 to 110 (column 6, lines 54-63) and that the greatest wavelength is either at most 1/3 and at least 1/7 of a length of a surface contact area of the tire under normal load, or at most 1/5 and at least 1/9 of the length of the surface contact area of the tire under normal load (column 6, lines 1-14), therefore for a pneumatic tire with a conventional overall circumferential length, these teachings result in an overlapping range of smallest circumferential length values, accordingly it would have been obvious to one of ordinary skill in the art at the time of the invention to use a smallest of the up to five circumferential lengths from 6 mm to 16 mm. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim(s) 16-18, 20, 22-29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buchinger-Barnstorf (DE 102007016930; machine translation attached and relied upon) in view of Ramcke (US Pat. No. 5,246,049).
Regarding claim 16, Buchinger-Barnstorf teaches a pneumatic tire comprising circumferential grooves 2, the circumferential grooves comprising a base and flanks, wherein elements 7 are formed alternately in the circumferential direction, the groove base runs in a meandering or wavy manner along and between the projecting elements, and the alternately formed elements are of a wedge-like design and form an interlocking pattern of wedge-like elements in alternating and opposite direction towards 
Regarding claim 17, Buchinger-Barnstorf teaches a range of angle alpha4 of 20-65 degrees (paragraph [0025]; figure 6), overlapping the claimed range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 18, Buchinger-Barnstorf teaches that the projections 7’ are shaped based on or similar to the section of a pyramid (paragraph [0025]; figure 7).
Regarding claim 20, Buchinger-Barnstorf teaches that the oblique faces begin at a bordering edge (paragraphs [0024]-[0027]; figures 5-7).
Regarding claim 22, Buchinger-Barnstorf teaches that the groove base comprises groove base portions which are offset with respect to one another in the axial direction alternately in the circumferential direction, and wherein connecting portions and rounded corner portions are running between groove base portions (paragraphs [0024]-[0027]; figures 5-7).

Regarding claim 24, Buchinger-Barnstorf teaches that the connecting portions are inclined in alternating opposite senses in relation to the axial direction (figure 5).
Regarding claims 25-26, Buchinger-Barnstorf teaches an angle alpha3 of between 30 and 80 degrees (paragraph [0025]; figure 5), the angle of the rounded corner being equal to 180 degrees – 2 * alpha3, resulting in an angle range of 20-120 degrees, overlapping the claimed ranges.
Regarding claim 27, Ramcke teaches that in a manner known per se, the pitch and thus the wavelength should vary according to a pitch sequence over the circumference of the tire in order to reduce resonance peaks, with a specific embodiment comprised of three different pitches of different lengths (column 9, lines 2-9). It is noted that the language “up to five different circumferential lengths” is inclusive and allows for configurations of two, three, four, or five circumferential lengths.
Regarding claim 28, Ramcke teaches a specific embodiment where the longest pitch length is 22% longer than the smallest pitch length (column 9, lines 22-26), falling within the claimed range.
Regarding claim 29, Ramcke teaches a preferred number of pitches of 60 to 110 (column 6, lines 54-63) and that the greatest wavelength is either at most 1/3 and at least 1/7 of a length of a surface contact area of the tire under normal load, or at most 1/5 and at least 1/9 of the length of the surface contact area of the tire under normal load (column 6, lines 1-14), therefore for a pneumatic tire with a conventional overall circumferential length, these teachings result in an overlapping range of smallest circumferential length values, accordingly it would have been obvious to one of ordinary skill in the art at the time of the invention to use a smallest of the up to five circumferential lengths from 6 mm to 16 mm.
.

Response to Arguments
Applicant's arguments filed May 10, 2021 have been fully considered but they are not persuasive.
Applicant argues that the Ramcke and Buchinger-Barnstorf do not teach that the elements from an interlocking pattern of wedge-like elements in alternating and opposite direction toward the groove base, but both of the prior art references teach such a configuration.  It is noted that claim 16 fails to describe the wedge-like design with more specificity, such as that the wedge-like design consists of a single substantially rectangular and planar oblique face which extends in the axial direction up to the groove base and runs in the circumferential direction at least over a circumferential extent of the elements, substantially triangular side faces, and rounded transitions between the oblique face and the substantially triangular side faces.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        August 4, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
August 5, 2021